UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Annual Report February 28, 2014 Aurora Horizons Fund Class A AHFAX Class C AHFCX Class Y AHFYX Investment Adviser Aurora Investment Management L.L.C. 300 North LaSalle Street, 52nd Floor Chicago, Illinois60654 Phone: 1-800-443-2862 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 CONSOLIDATED SCHEDULE OF INVESTMENTS 12 CONSOLIDATED SCHEDULE OF SECURITIES SOLD SHORT 32 CONSOLIDATED SCHEDULE OF OPTIONS WRITTEN 36 CONSOLIDATED SCHEDULE OF OPEN FUTURES CONTRACTS 41 CONSOLIDATED SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 43 CONSOLIDATED SCHEDULE OF TOTAL RETURN SWAPS 45 CONSOLIDATED SCHEDULE OF CREDIT DEFAULT SWAPS 46 CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES 48 CONSOLIDATED STATEMENT OF OPERATIONS 50 CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS 51 CONSOLIDATED FINANCIAL HIGHLIGHTS 52 CONSOLIDATED NOTES TO FINANCIAL STATEMENTS 55 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 73 BASIS FOR TRUSTEES’ APPROVAL OF SUB-ADVISORY AGREEMENTS 74 NOTICE OF PRIVACY POLICY & PRACTICES 77 ADDITIONAL INFORMATION 78 Letter from the President Dear Shareholder: Thank you for your investment in Aurora Horizons Fund (the “Fund”).The enclosed annual shareholder report includes a portfolio commentary, a listing of the Fund’s investments, and the Fund’s audited financial statements for the 11 months ended February 28, 2014. We are pleased with the results of the Fund and believe the Fund is well-positioned to deliver its investment goal of preserving capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets. As the Fund’s investment adviser, Aurora remains focused on identifying, vetting, and engaging talented sub-advisers whose dynamic and thoughtful approach to portfolio management allows them to capitalize from the ever-changing investing environment.Looking ahead, we believe that prudent risk-taking will be rewarded and well-diversified portfolios can achieve realistic investment goals.Our focus on managing downside risk remains paramount and our sub-advisers continue to search for return-enhancing opportunities across and within asset classes, dynamically managing their portfolios to achieve desired outcomes for our investors. The enclosed report summarizes the Fund’s performance for the 11 months ended February 28, 2014.For more current information, including daily fund prices and monthly return figures, please visit AuroraHorizons.com. Sincerely, Scott C. Schweighauser President, Aurora Investment Management L.L.C. Portfolio Manager, Aurora Horizons Fund 3 PORTFOLIO COMMENTARY Market Conditions Since the Fund’s inception on March 27, 2013, the global economy has experienced modest expansion.One of the major influences on global economic growth and market activity was the United States economy, which was supported by a strengthening housing recovery, low interest rates, rising consumer and business spending, an improving employment picture, and a continuation of the U.S. Federal Reserve’s stimulus plan. Europe continued to stabilize in the aftermath of a debt crisis and weathered several setbacks that included a messy and largely inconclusive Italian general election, a political crisis in Portugal, and weak economic growth.In Japan, corporate earnings and share prices generally benefited from the aggressive monetary and fiscal policies and the downward pressure that the Bank of Japan placed on the Yen.Emerging markets’ growth generally slowed as rising inflation and softer commodity prices weighed on those economies.China averted a sharp decline, at least temporarily, as central planners have steered its economy to a soft landing through a modest slowdown. Against this backdrop, stocks outperformed bonds across the globe.The S&P 500® Index appreciated more than 21% and the MSCI World Index (a measure of developed market equity performance) rose more than 20% from the Fund’s inception through the period ended February 28, 2014.Stock markets in developed nations significantly outpaced those in emerging markets.International stocks in developed markets lagged in comparison to the U.S., but still had good results with Japan being the standout.Bond markets experienced volatility with some sectors posting losses.Real assets, especially gold, suffered during the period as did commodities, which faced many macroeconomic-related market headwinds. Performance Results Since Fund launch on March 27, 2013, through the period ended February 28, 2014, Class Y shares returned +5.10% at net asset value, meeting our objective of generating capital growth with moderate volatility.For comparison, the HFRI Fund of Funds Index returned +6.73% since April 1, 2013 (monthly index).Since inception, the Fund has a daily annualized volatility of 3.89% which is consistent with our risk management objectives and significantly less than the typical volatility of stocks. Explanation of Fund Performance The Fund currently allocates its assets to ten sub-advisers across a variety of investment strategies including Long/Short Equities, Event-Driven, Long/Short Credit, Macro, and Short-Biased.Each sub-adviser executes a unique investment approach that is a component part of the Fund’s broader objective of generating consistent long-term returns. For the period ended February 28, 2014, Fund performance was led by Event-Driven and Long/Short Equities which contributed 3.5% and 3.3%, respectively.Long/Short Credit was also positive, contributing 0.5%, while Macro detracted -1.0% and Short-Biased lost -1.1%. With macro concerns fading to the background and volatility at low levels, corporate event activity has increased.Management teams exhibited greater receptivity to enhancing shareholder value through acquisitions, divestitures, and buybacks.This trend created a fertile environment for our Event-Driven sub-advisers on a couple of fronts.First, an 4 activist approach of engaging with management produced positive outcomes for some of the Fund’s positions.Additionally, many corporate events are leading to improved company and industry fundamentals, and, consequently, better forecasted earnings.For example, consolidation in the car rental industry resulted in more favorable pricing trends and profitability for the larger players, a source of profits for the Fund. With investors less concerned about U.S. election cycles or the potential for a government shutdown than in years past, they have refocused on bottom-up fundamental analysis.As a result, we observed a decline in the S&P 500’s 30-day realized intra-stock correlation from 35.4% on March 31, 2013 to 27.7% on February 28, 2014.Lower intra-stock correlation implies that stocks are moving more independently of each other, presenting a favorable backdrop for our Long/Short Equities sub-advisers.With this improved environment, profitable themes included the growth of emerging internet businesses and a restructuring in the insurance industry. Our Long/Short Credit strategy gained from tactical trading and credit spread contraction.However, returns were muted due to the fixed income market’s volatility related to the U.S. Federal Reserve’s plan for reducing its asset purchase plan.Our sub-advisers, while impacted by the increased volatility, managed to dampen the impact through holdings in low duration bank loans and the use of interest rate hedges.One of the top credit positions was a natural resources company that announced plans to enter into a joint venture that will reduce its balance sheet leverage. The Macro strategy was challenged during the period, due primarily to a lack of sustainable market trends.Our sub-adviser’s systematic approach to identifying and profiting from persistent market moves faced headwinds related to choppiness in interest rate and energy markets.Additionally, while equity exposure was positive for the period, active management of this exposure in response to uncertainty in U.S. interest rate policy and emerging markets growth concerns limited participation in the rally. Finally, our Short-Biased strategy detracted in a period that was unfavorable for being net short the equity market.The rapid appreciation of biotechnology companies (Nasdaq Biotech +68% since Fund inception) was particularly difficult for the Fund.Share prices for these companies moved higher for a variety of reasons including improved outlook for their drugs, investor demand for idiosyncratic growth stories, and takeover speculation from larger pharmaceutical companies.The impact from the options component of the strategy was minimal as these positions were added later in the year. Outlook After a long period of moving in tandem, many of the world’s major economies and markets are showing signs of decoupling.Decoupling can provide active managers with the opportunity to add value through security selection. The landscape for security selection strategies first began to improve when central banks across the globe showed unwavering commitment to stabilize financial markets during the summer of 2012.Actions taken by the U.S. Federal Reserve in 2013 to begin tapering the practice called quantitative easing, seen largely as a sign of economic stability, now has fostered a more normally-behaving market environment in which investors can focus more on individual company fundamentals than daily macro headlines.As we enter the sixth year after the global financial crisis, the world’s economy continues to stabilize.The International Monetary Fund recently raised its global economic growth outlook for 2014 to 3.7%, with expansion expected to be fueled by U.S., Eurozone, and Japanese growth. 5 In the U.S., less-levered consumers, strong corporate balance sheets, a healing housing market, an improving employment outlook, and lower energy prices should support more vibrant economic growth.For many other developed economies, including Europe and Japan, signs of stability can be seen on a variety of fronts.The advances may be gradual and non-linear, but they reinforce the viability and potential strength of the world’s largest developed economies.Of course, the U.S., Europe, and Japan all face significant political and economic challenges, and they are not all recovering from the financial crisis at the same pace.In addition, questions still remain about China, which faces challenges in the wake of monetary tightness and an economy that needs to transition to more domestic-focused consumption. Overall, we see a reduction in the presence of extreme risks to the global economy.This provides a more stable and positive backdrop for the global economy in 2014, with the prospect of economic data continuing to improve throughout the year.We believe that the global economy will continue to recover, albeit it on a moderate basis.That said, investors need to be prepared for markets to experience episodic bursts of volatility. As economies grow at uneven rates and technological changes take root, we expect winners and losers to emerge among and across industries, leading to attractive long and short opportunities.Against this backdrop, we are particularly constructive on alpha-generative strategies – Long/Short Equities, Event-Driven, Long/Short Credit – that can take advantage of increased corporate activity and continued dispersion in company fundamentals and security prices.Additionally, as part of building a resilient portfolio, we believe the Fund’s diversifying strategies – Macro, Short-Biased – provide the appropriate complement to achieving our investment goals. As we consider the current investment landscape and the opportunities that exist, we are focused on trends in fixed income securities and observe that we may be on the cusp of a paradigm shift in which investors no longer can rely on the tailwind of falling bond yields to stabilize their portfolios.In the absence of that tailwind, investors will need to seek a durable substitute.It is our belief that allocating to dynamic and diversifying hedge fund strategies that have historically exhibited low correlation to traditional bond markets and provide downside protection during market drawdowns can fill that void. 6 AURORA HORIZONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period (9/1/2013 – 2/28/2014). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses.If you purchase Class A shares of the Fund you will pay an initial sales charge of up to 5.75% when you invest.Class A shares are also subject to a contingent deferred sales charge of 1.00% for purchases of $1,000,000 or more that are redeemed within eighteen months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemedwithin twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line 7 AURORA HORIZONS FUND Expense Example (Continued) (Unaudited) of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class A shares annualized expense ratio of 3.00%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $13.81. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $13.51. Class C Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class C shares annualized expense ratio of 3.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $17.59. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $17.22. Class Y Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 – September 1, 2013 February 28, 2014 February 28, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class Y shares annualized expense ratio of 2.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.54. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.28. 8 AURORA HORIZONS FUND Investment Highlights (Unaudited) The Fund seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of experienced sub-advisers (each, a “Sub-Adviser”) who implement a number of different alternative investment strategies and invest in a variety of markets.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The identity and number of Sub-Advisers and the Adviser’s allocation of Fund assets among them will change over time.As of February 28, 2014 the Fund had 21.50% foreign concentration for long securities.The allocation of portfolio holdings as of February 28, 2014 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) *Valued at the net unrealized appreciation (depreciation). 9 AURORA HORIZONS FUND Investment Highlights (Continued) (Unaudited) Total Returns as of February 28, 2014(1) Since Inception (3/27/13) Aurora Horizons Fund Class A (with sales charge) )% Class A (without sales charge) % Class C (with sales charge) % Class C (without sales charge) % Class Y % S&P 500® Total Return Index % HFRI Fund of Funds Composite Index % With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C.Returns without sales charges do not reflect the current maximum sales charges.Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-443-2862. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The performance for Class Y shares does not reflect any sales charges. The graph does not reflect any future performance. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. HFRI Fund of Funds Composite Index is an unmanaged, equally-weighted hedge fund index including over 800 domestic and offshore funds of funds.Funds included within the index either have at least $50 million in assets under management or have been actively trading for at least twelve (12) months.Performance information is submitted by the funds of funds to the index provider, which does not audit the information submitted.The index is rebalanced monthly.Performance data is net of all fees charged by the hedge funds.Index returns are calculated three times each month and are subject to periodic recalculation by Hedge Fund Research, Inc.The Fund does not expect to update the index returns provided if subsequent recalculations cause such returns to change.In addition, because of these recalculations, the HFRI Index returns reported by the Fund may differ from the index returns for the same period published by others. 10 AURORA HORIZONS FUND Investment Highlights (Continued) (Unaudited) Growth of $100,000 Investment(1) The minimum investment for Class A and Class C is $2,500. Inception date. Reflects 5.75% initial sales charge. Data for the HFRI Fund of Funds Composite Index is only available for monthly periods; therefore this chart reflects growth for the period beginning March 31, 2013. 11 AURORA HORIZONS FUND Consolidated Schedule of Investments February 28, 2014 Shares Value COMMON STOCKS – 57.84% Aerospace & Defense – 2.78% Boeing Co. (e)(g) $ General Dynamics Corp. Lockheed Martin Corp. (e) MTU Aero Engines AG (a) Northrop Grumman Corp. Precision Castparts Corp. Safran SA (a) Triumph Group, Inc. Zodiac Aerospace (a) Air Freight & Logistics – 0.36% Expeditors International of Washington, Inc. (g) United Parcel Service, Inc. (g) Airlines – 0.37% American Airlines Group, Inc. (b) Delta Air Lines, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (b) Auto Components – 1.66% Cooper Tire & Rubber Co. Faurecia (a)(b) Goodyear Tire & Rubber Co. Koito Manufacturing Co. Ltd. (a) Lear Corp. Automobiles – 0.35% General Motors Co. (b)(g) Banks – 1.12% CIT Group, Inc. Danske Bank A/S (a) Regions Financial Corp. Wells Fargo & Co. (g) The accompanying notes are an integral part of these consolidated financial statements. 12 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Beverages – 0.88% Beam, Inc. $ Coca-Cola Co. (g) Capital Markets – 1.08% Bank of New York Mellon Corp. (g) Franklin Resources, Inc. (g) GAM Holding AG (a) Goldman Sachs Group, Inc. Waddell & Reed Financial, Inc. Chemicals – 3.92% Agrium, Inc. (a) Air Products & Chemicals, Inc. Air Water, Inc. (a) Akzo Nobel NV (a) Ashland, Inc. Axiall Corp. CF Industries Holdings, Inc. Cytec Industries, Inc. Koninklijke DSM NV (a) Kuraray Co. Ltd. (a) LyondellBasell Industries NV (a) Taminco Corp. (b) Commercial Services & Supplies – 1.42% ADT Corp. Secom Co. Ltd. (a) Serco Group PLC (a) Tyco International Ltd. (a) Construction & Engineering – 0.35% Quanta Services, Inc. (b) Consumer Finance – 0.64% American Express Co. (g) SLM Corp. (e) The accompanying notes are an integral part of these consolidated financial statements. 13 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Containers & Packaging – 1.14% Owens-Illinois, Inc. (b)(e) $ Packaging Corp. of America Diversified Consumer Services – 0.11% Bridgepoint Education, Inc. (b) Weight Watchers International, Inc. (g) Diversified Financial Services – 3.35% ASX Ltd. (a) Bank Of America Corp. (g) Berkshire Hathaway, Inc. – Class B (b)(e)(g) Far East Horizon Ltd. (a) ING Groep NV (a)(b) IntercontinentalExchange Group, Inc. JPMorgan Chase & Co. (g) Leucadia National Corp. (e) Diversified Telecommunication Services – 0.72% Singapore Telecommunications Ltd. (a) Verizon Communications, Inc. Electric Utilities – 1.20% American Electric Power Co., Inc. Endesa SA (a) Exelon Corp. Electrical Equipment – 0.66% ABB Ltd. (a) General Cable Corp. Electronic Equipment, Instruments & Components – 1.58% Avnet, Inc. Corning, Inc. (g) The accompanying notes are an integral part of these consolidated financial statements. 14 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Electronic Equipment, Instruments & Components – 1.58% (Continued) Harman International Industries, Inc. (e) $ Energy Equipment & Services – 4.90% Baker Hughes, Inc. (e) Cameron International Corp. (b)(e) Ensco PLC (a) John Wood Group PLC (a) Nabors Industries Ltd (a) National Oilwell Varco, Inc. Oil States International, Inc. (b)(e) Subsea 7 SA (a) Technip SA (a) Weatherford International Ltd. (a)(b) Food & Staples Retailing – 1.91% CVS Caremark Corp. (e)(g) Walgreen Co. (g) Wal-Mart Stores, Inc. (e)(g) Food Products – 1.80% Archer-Daniels-Midland Co. Aryzta AG (a) Kerry Group PLC (a) Mondelez International, Inc. Nutreco NV (a) Health Care Equipment & Supplies – 0.55% Abbott Laboratories (g) BioMerieux (a) Health Care Providers & Services – 1.51% Aetna, Inc. Fresenius SE & KGaA (a) HCA Holdings, Inc. (b) The accompanying notes are an integral part of these consolidated financial statements. 15 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Health Care Providers & Services – 1.51% (Continued) Sonic Healthcare Ltd. (a) $ UDG Healthcare PLC (a) WellPoint, Inc. (e) Hotels, Restaurants & Leisure – 0.90% Compass Group PLC (a) Hotel Shilla Co. Ltd. (a) Melco Crown Entertainment Ltd. – ADR (a)(b) Household Durables – 0.60% Jarden Corp. (b) Mohawk Industries, Inc. (b) Whirlpool Corp. Industrial Conglomerates – 1.57% Danaher Corp. DCC PLC (a) First Pacific Co. Ltd. (a) ThyssenKrupp Ag (a)(b) Insurance – 1.00% Ambac Financial Group, Inc. (b) American International Group, Inc. (g) Hartford Financial Services Group, Inc. (e) MetLife, Inc. Prudential Financial, Inc. Internet Software & Services – 1.06% Equinix, Inc. (b)(e) Google, Inc. (b)(g) Open Text Corp. (a) The accompanying notes are an integral part of these consolidated financial statements. 16 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) IT Services – 2.07% Accenture PLC (a)(e)(g) $ AtoS (a) International Business Machines Corp. (g) Itochu Techno-Solutions Corp. (a) Nomura Research Institute Ltd. (a) Western Union Co. Life Sciences Tools & Services – 0.14% Thermo Fisher Scientific, Inc. Machinery – 1.42% Colfax Corp. (b)(e) Kurita Water Industries Ltd. (a) Sulzer Ag (a) Volvo AB (a) Wartsila OYJ Abp (a) Media – 3.32% Comcast Corp. DIRECTV (b)(g) DISH Network Corp. (b)(e) Liberty Global PLC – Series A (a)(b) Liberty Global PLC – Series C (a)(b) Time Warner Cable, Inc. (e) Time Warner, Inc. Tribune Co. (b) Twenty First Century Fox, Inc. (e) Walt Disney Co. (g) Metals & Mining – 0.02% Freeport-McMoRan Copper & Gold, Inc. Multiline Retail – 0.89% Kohl’s Corp. (g) Target Corp. (g) The accompanying notes are an integral part of these consolidated financial statements. 17 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Multi-Utilities – 0.37% CMS Energy Corp. $ Oil, Gas & Consumable Fuels – 1.35% Antero Resources Corp. (b) Gulfport Energy Corp. (b) Marathon Petroleum Corp. Phillips 66 Rentech, Inc. (b) Tesoro Corp. Valero Energy Corp. Paper & Forest Products – 0.05% International Paper Co. Personal Products – 0.00% Herbalife Ltd (a) Pharmaceuticals – 1.49% Actavis PLC (a)(b) Johnson & Johnson (e)(g) Mylan, Inc. (b) Pfizer, Inc. Teva Pharmaceutical Industries Ltd. – ADR (a) Professional Services – 0.52% Robert Half International, Inc. Teleperformance (a) Real Estate Management & Development – 0.54% CBRE Group, Inc. (b) Road & Rail – 1.39% Hertz Global Holdings, Inc. (b)(g) Norfolk Southern Corp. The accompanying notes are an integral part of these consolidated financial statements. 18 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Semiconductors & Semiconductor Equipment – 0.65% Avago Technologies Ltd. $ Lam Research Corp. (b)(e) Micron Technology, Inc. (b) NXP Semiconductors NV (a)(b) Skyworks Solutions, Inc. (b) Software – 0.59% Adobe Systems, Inc. (b) Microsoft Corp. (e) ServiceNow, Inc. (b) Symantec Corp. Vringo, Inc. (b) Specialty Retail – 0.78% Bed Bath & Beyond, Inc. (b)(e)(g) CarMax, Inc. (b)(g) Technology Hardware, Storage & Peripherals – 0.98% Apple, Inc. (e) NCR Corp. (b) Textiles, Apparel & Luxury Goods – 0.25% Coach, Inc. (g) Thrifts & Mortgage Finance – 0.07% Federal Home Loan Mortgage Corp. (b) Federal National Mortgage Association (b) Transportation Infrastructure – 0.44% SATS Ltd. (a) Wireless Telecommunication Services – 1.02% Tim Participacoes SA – ADR (a) T-Mobile US, Inc. (b) The accompanying notes are an integral part of these consolidated financial statements. 19 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value COMMON STOCKS – 57.84% (Continued) Wireless Telecommunication Services – 1.02% (Continued) Vodafone Group PLC – ADR (a)(g) $ TOTAL COMMON STOCKS (Cost $94,427,167) REAL ESTATE INVESTMENT TRUSTS – 0.35% Real Estate Investment Trusts – 0.35% American Tower Corp. Crown Castle International Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $597,096) Principal Amount CORPORATE BONDS – 5.95% Aerospace & Defense – 0.29% FGI Operating Co. LLC 7.875%, 05/01/2020 $ Automobiles – 0.24% Ford Motor Co. 4.750%, 01/15/2043 General Motors Co. 6.250%, 10/02/2043 (i) Chemicals – 0.24% INEOS Group Holdings SA 6.125%, 08/15/2018 (a)(i) Commercial Banks – 0.15% Washington Mutual Bank 0.000%, 11/06/2009 (f) 0.000%, 06/16/2010 (f) Commercial Services – 0.37% Smithsonian Institution 3.434%, 09/01/2023 Wyle Services Corp. 10.500%, 04/01/2018 (i) The accompanying notes are an integral part of these consolidated financial statements. 20 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value CORPORATE BONDS – 5.95% (Continued) Communications Equipment – 0.37% Avaya, Inc. 7.000%, 04/01/2019 (i) $ $ 10.500%, 03/01/2021 (i) Distributors – 0.26% HD Supply, Inc. 11.500%, 07/15/2020 Energy Equipment & Services – 0.21% Hercules Offshore, Inc. 10.250%, 04/01/2019 (i) Healthcare Services – 0.09% inVentiv Health, Inc. 10.000%, 08/15/2018 (i) Hotels, Restaurants & Leisure – 0.15% Caesars Entertainment Operating Co., Inc. 5.750%, 10/01/2017 Household Products – 0.17% American Achievement Corp. 10.875%, 04/15/2016 (i) Insurance – 0.24% Highmark, Inc. 4.750%, 05/15/2021 (i) Media – 0.71% LBI Media, Inc. 10.000%, 04/15/2019 (i) Time Warner Cable, Inc. 6.550%, 05/01/2037 Visant Corp. 10.000%, 10/01/2017 The accompanying notes are an integral part of these consolidated financial statements. 21 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value CORPORATE BONDS – 5.95% (Continued) Oil, Gas & Consumable Fuels – 1.23% Continental Resources, Inc. 5.000%, 09/15/2022 $ $ Drill Rigs Holdings, Inc. 6.500%, 10/01/2017 (a)(i) Quicksilver Resources, Inc. 9.125%, 08/15/2019 Semiconductors & Semiconductor Equipment – 0.28% Advanced Micro Devices, Inc. 7.750%, 08/01/2020 7.500%, 08/15/2022 Software – 0.44% Interface Security Systems Holdings, Inc. 9.250%, 01/15/2018 (i) Telecommunications – 0.19% Alcatel-Lucent USA, Inc. 6.750%, 11/15/2020 (i) Wireless Telecommunication Services – 0.32% Altice Financing SA 8.125%, 01/15/2024 (a)(i) Clearwire Communications LLC 14.750%, 12/01/2016 (i) TOTAL CORPORATE BONDS (Cost $10,425,517) MUNICIPAL BONDS – 1.74% Alabama – 0.04% City of Trussville, AL 4.125%, 10/01/2035 Jackson County Board of Education 3.125%, 03/01/2026 3.250%, 03/01/2027 4.250%, 03/01/2039 The accompanying notes are an integral part of these consolidated financial statements. 22 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value MUNICIPAL BONDS – 1.74% (Continued) Arizona – 0.32% La Paz County Industrial Development Authority 7.000%, 03/01/2034 $ $ Arkansas – 0.03% City of Benton, AR 3.000%, 06/01/2025 3.125%, 06/01/2026 4.000%, 06/01/2039 4.375%, 06/01/2044 California – 0.13% Clovis Unified School District 5.250%, 08/01/2032 Martinez Unified School District 3.250%, 08/01/2027 Moorpark Community Facilities District No. 2004-1 Moorpark Highlands 4.000%, 09/01/2028 4.375%, 09/01/2033 4.625%, 09/01/2038 Twin Rivers Unified School District 4.125%, 08/01/2029 West Contra Costa Unified School District 5.250%, 08/01/2041 Colorado – 0.01% Colorado Health Facilities Authority 5.250%, 01/01/2045 Florida – 0.03% JEA Electic System Revenue 3.600%, 10/01/2027 Sumter County Industrial Development Authority 5.125%, 07/01/2034 5.250%, 07/01/2044 The accompanying notes are an integral part of these consolidated financial statements. 23 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value MUNICIPAL BONDS – 1.74% (Continued) Georgia – 0.05% City of Atlanta, GA 3.500%, 07/01/2023 $ $ 3.625%, 07/01/2024 3.750%, 07/01/2025 Metropolitan Atlanta Rapid Transit Authority 4.000%, 07/01/2040 Iowa – 0.09% Iowa Finance Authority 5.000%, 07/01/2033 Louisiana – 0.04% St. Landry Parish Road District No. 1 3.250%, 03/01/2025 3.500%, 03/01/2026 Maryland – 0.04% County of Baltimore, MD 3.000%, 02/01/2027 3.000%, 08/01/2027 Massachusetts – 0.04% Massachusetts Development Finance Agency 4.375%, 03/01/2033 4.500%, 03/01/2037 Michigan – 0.04% Columbia School District 4.500%, 05/01/2043 Walled Lake Consolidated School District 4.250%, 05/01/2032 The accompanying notes are an integral part of these consolidated financial statements. 24 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value MUNICIPAL BONDS – 1.74% (Continued) Missouri – 0.12% Liberty Public School District No. 53 3.125%, 04/01/2025 $ $ 3.500%, 04/01/2027 3.625%, 04/01/2028 3.750%, 04/01/2029 5.000%, 04/01/2031 5.000%, 04/01/2033 Metropolitan Park and Recreation District 3.500%, 12/30/2026 3.625%, 12/30/2027 4.125%, 12/30/2033 New Jersey – 0.05% Camden County Improvement Authority 3.750%, 01/15/2027 Somerset County Improvement Authority 4.125%, 02/15/2039 New York – 0.08% New York State Dormitory Authority 4.125%, 07/01/2039 Utility Debt Securitization Authority 5.000%, 12/15/2041 Ohio – 0.20% Buckeye Tobacco Settlement Financing Authority 5.125%, 06/01/2024 Cleveland Heights & University Heights City School District 4.000%, 12/01/2030 4.000%, 12/01/2031 4.125%, 12/01/2032 4.125%, 12/01/2033 4.250%, 12/01/2034 4.500%, 12/01/2043 4.500%, 12/01/2047 County of Franklin, OH 3.750%, 06/01/2033 The accompanying notes are an integral part of these consolidated financial statements. 25 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value MUNICIPAL BONDS – 1.74% (Continued) Ohio – 0.20% (Continued) North Ridgeville City School District 4.500%, 12/01/2045 $ $ Oklahoma – 0.04% Oklahoma Development Finance Authority 4.250%, 06/01/2038 4.375%, 06/01/2043 Tulsa Industrial Authority 4.500%, 10/01/2033 Oregon – 0.00% Oregon State Facilities Authority 4.125%, 11/15/2032 Pennsylvania – 0.05% Lewisburg Area School District 4.125%, 02/15/2036 4.250%, 02/15/2039 Riverside School District 3.250%, 10/15/2024 Puerto Rico – 0.02% Puerto Rico Highways & Transportation Authority 5.550%, 07/01/2018 5.850%, 07/01/2025 Rhode Island – 0.01% Rhode Island Clean Water Finance Agency 4.000%, 10/01/2033 South Carolina – 0.07% County of Charleston, SC 5.250%, 12/01/2038 The accompanying notes are an integral part of these consolidated financial statements. 26 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value MUNICIPAL BONDS – 1.74% (Continued) Texas – 0.03% City of El Paso, TX 4.250%, 08/15/2033 $ $ Southwest Texas Junior College District 4.250%, 10/01/2029 Utah – 0.00% Duchesne County School District 3.125%, 06/01/2027 West Virginia – 0.14% Monongalia County Building Commission 3.375%, 02/01/2028 3.500%, 02/01/2029 4.000%, 02/01/2034 West Virginia Hospital Finance Authority 5.375%, 06/01/2038 Wisconsin – 0.07% Wisconsin Health & Educational Facilities Authority 5.000%, 06/01/2039 TOTAL MUNICIPAL BONDS (Cost $3,034,131) BANK LOANS – 4.75% Alcatel-Lucent 4.500%, 01/30/2019 Bennu Oil & Gas LLC 10.250%, 11/01/2018 Deluxe Term Loan 6.500%, 2/25/2020 Gentiva Health Services, Inc. 6.500%, 10/18/2019 Merrill Communications 7.250%, 03/08/2018 Ocean Rig 6.000%, 03/31/2021 The accompanying notes are an integral part of these consolidated financial statements. 27 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Principal Amount Value BANK LOANS – 4.75% (Continued) Sorenson Communications, Inc. 9.500%, 10/31/2014 $ $ Toys R US 6.000%, 09/01/2016 (Acquired 11/13/2013, Cost $319,295) (h) Travelport, LLC 6.250%, 06/26/2019 Walter Investments 4.750%, 12/18/2020 TOTAL BANK LOANS (Cost $8,391,447) Shares INVESTMENT COMPANIES – 0.87% Blackrock MuniAssets Fund, Inc. Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund TOTAL INVESTMENT COMPANIES (Cost $1,534,795) Contracts PURCHASED OPTIONS – 1.72% Call Options – 0.76% Beam, Inc. Expiration: March 2014, Exercise Price $72.50 50 Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $75.00 55 Chicago Board Options Exchange Volatility Index Expiration: April 2014, Exercise Price $20.00 (d) 55 Crude Oil Future Expiration: December 2014, Exercise Price $100.00 (d) 1 Devon Energy Corp. Expiration: April 2014, Exercise Price $67.50 75 General Motors Co. Expiration: January 2015, Exercise Price $20.00 Expiration: January 2015, Exercise Price $45.00 40 Hertz Global Holdings, Inc. Expiration: March 2014, Exercise Price $26.00 90 iPath S&P hort Term Futures ETN Expiration: March 2014, Exercise Price $100.00 (d) 2 14 Proshares Ultra VIX Short-Term Futures ETF Expiration: March 2014, Exercise Price $64.00 (d) 1 The accompanying notes are an integral part of these consolidated financial statements. 28 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Contracts Value PURCHASED OPTIONS – 1.72% (Continued) Call Options – 0.76% (Continued) Expiration: March 2014, Exercise Price $72.00 (d) 2 $ Expiration: April 2014, Exercise Price $64.00 (d) 1 Expiration: April 2014, Exercise Price $68.00 (d) 1 Expiration: March 2014, Exercise Price $17.00 (d) 3 SPDR S&P rust Expiration: December 2014, Exercise Price $193.00 (d) 10 Expiration: January 2015, Exercise Price $183.00 Expiration: January 2015, Exercise Price $210.00 Tesla Motors, Inc. Expiration: March 2014, Exercise Price $267.50 18 United Parcel Service, Inc. Expiration: January 2015, Exercise Price $60.00 2 Put Options – 0.96% Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $540.00 5 Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $57.00 (d) 30 Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $38.00 (d) 50 CurrencyShares Australian Dollar Trust Expiration: September 2014, Exercise Price $88.00 (d) 13 Deere & Co. Expiration: March 2014, Exercise Price $82.50 65 Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $78.00 (d) 14 Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $18.00 (d) Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $51.00 (d) 40 Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $46.00 (d) 40 iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $96.00 (d) 20 iShares China Large-Cap ETF Expiration: August 2014, Exercise Price $32.50 (d) 30 iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $35.00 (d) 20 The accompanying notes are an integral part of these consolidated financial statements. 29 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Contracts Value PURCHASED OPTIONS – 1.72% (Continued) Put Options – 0.96% (Continued) iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $25.00 (d) 50 $ iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $54.00 (d) 20 iShares Russell 2000 ETF Expiration: September 2014, Exercise Price $95.00 (d) 40 Expiration: September 2014, Exercise Price $103.00 (d) 10 Japenese Yen Future Expiration: September 2014, Exercise Price $92.00 (d) 1 Materials Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (d) 40 Red Robin Gourmet Burgers, Inc. Expiration: March 2014, Exercise Price $75.00 58 SPDR Barclays High Yield Bond ETF Expiration: January 2015, Exercise Price $36.00 (d) 30 SPDR S&P rust Expiration: April 2014, Exercise Price $180.00 Expiration: June 2014, Exercise Price $150.00 (d) Expiration: December 2014, Exercise Price $163.00 (d) 10 Expiration: January 2015, Exercise Price $90.00 Expiration: January 2015, Exercise Price $130.00 Expiration: January 2015, Exercise Price $165.00 Expiration: January 2015, Exercise Price $183.00 Technology Select Sector SPDR Fund Expiration: September 2014, Exercise Price $30.00 (d) 40 Toll Brothers, Inc. Expiration: March 2014, Exercise Price $29.00 14 35 Utilities Select Sector SPDR Fund Expiration: September 2014, Exercise Price $35.00 (d) 40 WisdomTree Japan Hedged Equity Fund Expiration: January 2015, Exercise Price $44.38 (d) 20 Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $45.25 39 TOTAL PURCHASED OPTIONS (Cost $3,296,454) The accompanying notes are an integral part of these consolidated financial statements. 30 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) February 28, 2014 Shares Value WARRANTS – 0.00% Global Eagle Entertainment, Inc., 05/13/2016 (b)(d) $ TOTAL WARRANTS (Cost $5,115) SHORT-TERM INVESTMENTS – 26.22% Money Market Funds – 26.22% Fidelity Institutional Money Market Portfolio – Class I, 0.042% (c)(d)(e) First American Prime Obligations Fund – Class Z, 0.016% (c)(d)(e) STIT – Liquid Assets Portfolio – Institutional Class, 0.063% (c)(d)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $46,816,998) Total Investments (Cost $168,528,720) – 99.44% Assets in Excess of Other Liabilities – 0.56% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipts (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security.The rate shown is as of February 28, 2014. (d) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. (e) All or a portion of this security is pledged as collateral for securities sold short and derivative instruments including written options, swaps, forwards, and futures with an aggregate fair value of $22,874,582. (f) Represents a security in default. (g) All or a portion of this security may be subject to call options written. (h) This security is deemed to be illiquid.The value of the security, $308,014, represents 0.17% of net assets. (i) Securities issued pursuant to Rule 144A under the Securities Act of 1933.Such securities are deemed to be liquid and the aggregate value, $6,212,593, represents 3.48% of net assets. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these consolidated financial statements. 31 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value COMMON STOCKS Aerospace & Defense KEYW Holding Corp. ) $ ) Raytheon Co. ) ) ) Airfreight & Logistics Werner Enterprises, Inc. ) ) Automobiles General Motors Co. ) ) Beverages Beam, Inc. ) ) Boston Beer, Inc. ) ) ) Biotechnology BioCryst Pharmaceuticals, Inc. ) ) Cepheid, Inc. ) ) Exact Sciences Corp. ) ) OPKO Health, Inc. ) ) Raptor Pharmaceutical Corp. ) ) Sangamo BioSciences, Inc. ) ) ) Building Products Trex Co., Inc. ) ) Communications Equipment NETGEAR, Inc. ) ) Diversified Telecommunication Services 8x8, Inc. ) ) AT&T, Inc. ) ) Verizon Communications, Inc. ) ) ) Electrical Equipment Encore Wire Corp. ) ) Electronic Equipment, Instruments & Components Itron, Inc. ) ) Maxwell Technologies, Inc. ) ) The accompanying notes are an integral part of these consolidated financial statements. 32 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value COMMON STOCKS (Continued) Electronic Equipment, Instruments & Components (Continued) Universal Display Corp. ) $ ) ) Energy Equipment & Services National Oilwell Varco, Inc. ) ) Food & Staples Retailing Sprouts Farmers Market, Inc. ) ) Food Products Amira Nature Foods Ltd (a) ) ) Boulder Brands, Inc. ) ) Keurig Green Mountain, Inc. ) ) ) Health Care Equipment & Supplies ABIOMED, Inc. ) ) Mindray Medical International Ltd. – ADR (a) ) ) Novadaq Technologies, Inc. (a) ) ) Zeltiq Aesthetics, Inc. ) ) ) Health Care Providers & Services Bio-Reference Labs, Inc. ) ) Hotels, Restaurants & Leisure Carnival Corp. ) ) Ruby Tuesday, Inc. ) ) ) Household Durables DR Horton, Inc. ) ) iRobot Corp. ) ) Toll Brothers, Inc. ) ) ) Industrial Conglomerates 3M Co. ) ) The accompanying notes are an integral part of these consolidated financial statements. 33 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value COMMON STOCKS (Continued) Internet Software & Services Angie’s List, Inc. ) $ ) Constant Contact, Inc. ) ) Global Eagle Entertainment, Inc. (b) ) ) Stamps.com, Inc. ) ) Trulia, Inc. ) ) ) Machinery Deere & Co. ) ) Media DIRECTV ) ) ReachLocal, Inc. ) ) ) Multiline Retail Isetan Mitsukoshi Holdings Ltd. (a) ) ) Oil, Gas & Consumable Fuels Cimarex Energy Co. ) ) Pioneer Natural Resources Co. ) ) Synergy Resources Corp. ) ) ) Pharmaceuticals Auxilium Pharmaceuticals, Inc. ) ) AVANIR Pharmaceuticals, Inc. ) ) ) Semiconductors & Semiconductor Equipment Power Integrations, Inc. ) ) Software CommVault Systems, Inc. ) ) Ellie Mae, Inc. ) ) Tangoe, Inc. ) ) ) Technology Hardware, Storage & Peripherals Silicon Graphics International Corp. ) ) The accompanying notes are an integral part of these consolidated financial statements. 34 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) February 28, 2014 Shares Value COMMON STOCKS (Continued) Textiles, Apparel & Luxury Goods Lululemon Athletica, Inc. ) $ ) Transportation Infrastructure Japan Airport Terminal Co. Ltd. (a) ) ) TOTAL COMMON STOCKS (Proceeds $10,479,686) ) EXCHANGE-TRADED FUNDS iShares iBoxx High Yield Corporate Bond ETF ) ) Materials Select Sector SPDR Fund ) ) Nomura TOPIX Exchange Traded Fund (a) ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Vanguard FTSE Europe ETF ) ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $10,002,233) ) Principal Amount US GOVERNMENT NOTE/BOND United States Treasury Bond 3.750%, 11/15/2043 $ ) ) 3.625%, 02/15/2044 ) ) United States Treasury Note 2.750%, 02/15/2024 ) ) TOTAL US GOVERNMENT NOTE/BOND (Proceeds $1,692,483) ) TOTAL SECURITIES SOLD SHORT (Proceeds $22,174,402) $ ) ADR – American Depositary Receipt (a) Foreign issued security. (b) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. The accompanying notes are an integral part of these consolidated financial statements. 35 AURORA HORIZONS FUND Consolidated Schedule of Options Written February 28, 2014 Contracts Value CALL OPTIONS Abbott Laboratories Expiration: January 2015, Exercise Price $42.00 ) $ ) Accenture PLC Expiration: January 2015, Exercise Price $87.50 ) ) American Express Co. Expiration: January 2015, Exercise Price $97.50 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Bank of America Corp. Expiration: January 2015, Exercise Price $20.00 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $40.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $75.00 ) ) Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $125.00 ) ) Boeing Co. Expiration: January 2015, Exercise Price $150.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $50.00 ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $580.00 (2 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $62.50 ) ) Coca-Cola Co. Expiration: January 2015, Exercise Price $45.00 ) ) Corning, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) CVS Caremark Corp. Expiration: January 2015, Exercise Price $75.00 ) ) DIRECTV Expiration: January 2015, Exercise Price $77.50 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $47.50 ) ) Franklin Resources, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) General Motors Co. Expiration: January 2015, Exercise Price $45.00 ) ) Google, Inc. Expiration: January 2015, Exercise Price $1,230.00 (2 ) ) Hertz Global Holdings, Inc. Expiration: March 2014, Exercise Price $30.00 ) ) Expiration: January 2015, Exercise Price $30.00 ) ) The accompanying notes are an integral part of these consolidated financial statements. 36 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) February 28, 2014 Contracts Value CALL OPTIONS (Continued) International Business Machines Corp. Expiration: January 2015, Exercise Price $215.00 ) $ ) iPath S&P hort-Term ETN Expiration: March 2014, Exercise Price $39.00 (a) (3 ) ) Expiration: March 2014, Exercise Price $40.00 (a) (2 ) ) Expiration: March 2014, Exercise Price $41.00 (a) (6 ) ) Expiration: April 2014, Exercise Price $39.00 (a) (3 ) ) Expiration: April 2014, Exercise Price $40.00 (a) (3 ) ) iShares Russell 2000 ETF Expiration: January 2015, Exercise Price $130.00 ) ) Johnson & Johnson Expiration: January 2015, Exercise Price $100.00 ) ) JPMorgan Chase & Co. Expiration: January 2015, Exercise Price $65.00 ) ) Kohl’s Corp. Expiration: January 2015, Exercise Price $62.50 ) ) Red Robin Gourmet Burgers, Inc. Expiration: March 2014, Exercise Price $90.00 ) ) SPDR S&P rust Expiration: December 2014, Exercise Price $187.00 (a) (5 ) ) Expiration: January 2015, Exercise Price $192.00 ) ) Target Corp. Expiration: January 2015, Exercise Price $67.50 ) ) United Parcel Service, Inc. Expiration: January 2015, Exercise Price $110.00 ) ) Vodafone Group PLC Expiration: January 2015, Exercise Price $45.00 ) ) Walgreen Co. Expiration: January 2015, Exercise Price $65.00 ) ) Wal-Mart Stores, Inc. Expiration: January 2015, Exercise Price $85.00 ) ) Walt Disney Co. Expiration: January 2015, Exercise Price $85.00 ) ) Weight Watchers International, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Wells Fargo & Co. Expiration: January 2015, Exercise Price $50.00 ) ) Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) ) The accompanying notes are an integral part of these consolidated financial statements. 37 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) February 28, 2014 Contracts Value PUT OPTIONS Accenture PLC Expiration: January 2015, Exercise Price $72.50 ) $ ) American Express Co. Expiration: January 2015, Exercise Price $80.00 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Apple, Inc. Expiration: January 2015, Exercise Price $490.00 (8 ) ) Bank of America Corp. Expiration: January 2015, Exercise Price $15.00 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $30.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Berkshre Hathaway, Inc. Expiration: January 2015, Exercise Price $105.00 ) ) Boeing Co. Expiration: January 2015, Exercise Price $125.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $40.00 ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $490.00 (5 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Corning, Inc. Expiration: January 2015, Exercise Price $15.00 ) ) Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $60.00 (a) ) ) Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (a) ) ) CVS Caremark Corp. Expiration: January 2015, Exercise Price $62.50 ) ) DIRECTV Expiration: January 2015, Exercise Price $62.50 ) ) Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $83.00 (a) (7 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $37.50 ) ) Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $20.00 (a) ) ) General Motors Co. Expiration: January 2015, Exercise Price $35.00 ) ) The accompanying notes are an integral part of these consolidated financial statements. 38 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) February 28, 2014 Contracts Value PUT OPTIONS (Continued) Google, Inc. Expiration: January 2015, Exercise Price $1,010.00 (2 ) $ ) Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $54.00 (a) ) ) Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $49.00 (a) ) ) International Business Machines Corp. Expiration: January 2015, Exercise Price $170.00 ) ) iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $100.00 (a) ) ) iShares China Large-Cap ETF Expiration: August 2014, Exercise Price $36.00 (a) ) ) iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $38.00 (a) ) ) iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $28.00 (a) ) ) iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $58.00 (a) ) ) iShares Russell 2000 ETF Expiration: September 2014, Exercise Price $105.00 (a) ) ) Expiration: September 2014, Exercise Price $108.00 (a) (5
